Citation Nr: 0946850	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a residual penile 
deformity, status post partial penectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for a partial penectomy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  

REMAND

The Veteran is seeking service connection for residuals of a 
penile deformity following a partial penectomy.  He has 
asserted that he underwent circumcision during service, which 
resulted in an infection during service, developed into 
squamous cell carcinoma after service, and eventually 
required a partial penectomy.  

The service treatment records show the Veteran underwent a 
circumcision in September 1967.  However, the service 
treatment records do not show that the Veteran experienced 
any problems following the circumcision, including an 
infection.  In fact, at the Veteran's July 1969 separation 
examination, his genitourinary system was normal and he did 
not lodge any pertinent complaint related to a residual 
penile deformity.  

Nevertheless, the Veteran is competent to provide evidence 
regarding matters of which he has personal knowledge, 
including when things occurred.  See 38 C.F.R. § 3.159(a)(2).  
Therefore, the Veteran's report of experiencing an infection 
following the in-service circumcision is considered competent 
lay evidence.  In this regard, the Board notes that the 
absence of contemporaneous medical evidence does not render 
the Veteran's statements incredible.  Instead, the lack of 
contemporaneous medical evidence may be weighed against the 
lay evidence in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  

As to the etiology of the Veteran's residual penile 
deformity, the evidentiary record contains a medical opinion 
from the June 2004 VA examiner who opined that it is unlikely 
that the Veteran's squamous cell carcinoma is related to the 
in-service circumcision.  The VA examiner noted the Veteran's 
report of suffering an infection after the circumcision but 
he also noted that there was no evidence of such in the 
medical records.  

The June 2004 medical opinion is considered competent medical 
evidence.  However, the Board finds the medical opinion is 
inadequate because it does not address whether the Veteran's 
current penile deformity is related to his military service, 
including the circumcision performed therein.  Instead, the 
examiner only addressed the relationship between the 
Veteran's squamous cell carcinoma and military service.  In 
this regard, the Board notes that the Veteran is seeking 
service connection for his residual penile deformity, which 
is distinctly different from his properly diagnosed squamous 
cell carcinoma.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 
(Fed. Cir. 2008).  Therefore, a new medical opinion is needed 
which addresses the likelihood that the Veteran's current 
residual penile deformity is related to his military service, 
including the circumcision performed therein.  

Therefore, to ensure that VA has met its duty to assist the 
Veteran in developing the facts pertinent to the claim, the 
case is REMANDED for the following development:

1.	Request that the physician who conducted 
the June 2004 VA examination review the 
entire claims file, including this Remand, 
and provide an addendum to his previous 
report which addresses the following:

a.	The examiner should provide an 
opinion which addresses whether it is 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current 
penile deformity is related to the 
Veteran's military service, including 
the circumcision performed therein.  

b.	In answering the foregoing, the 
examiner should note that, while 
there is no documented evidence of an 
infection following the circumcision 
during service, the Veteran's report 
of the resultant infection is 
considered competent evidence.  
Nevertheless, the lack of 
contemporaneous medical evidence may 
be weighed against the Veteran's 
statements in determining the 
credibility of the statements.  

c.	A complete rationale must be provided 
for any opinion offered.  

d.	If it cannot be determined whether 
the Veteran's current residual penile 
deformity is related to his active 
service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so. 

e.	If the June 2004 VA examiner is no 
longer available, a physician 
knowledgeable in evaluating 
musculoskeletal disabilities should 
be requested to review the claims 
file and provide the requested 
opinion.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


